internal_revenue_service number release date index number - ------------------------------------- ------------------------------------------ ------------------------------------------ --------------------------------- department of the treasury washington dc person to contact ---------------------- -------- ------------- telephone number --------------------- refer reply to cc psi - plr-130681-05 date date ------------------------------------------ ----------------------------------------- --------------------------------------------------------------------- ----------------------------------------- ----------------------- legend x --------------------------------------------------- a ----------------------------------------------------- b_trust -------------------------------------------------- trust --------------------------------------------------- date date date date date date date -------------------------- ---------------------- ---------------------- ----------------- ----------------- ----------------- ---------------- this letter responds to a letter dated date and subsequent the information submitted states that x was incorporated on date and elected plr-130681-05 dear ------------------------- correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code to be an s_corporation effective date in date the shareholders of x consisted of individuals and trust a voting_trust with two individual beneficiaries a and b_trust is a permissible s_corporation shareholder under sec_1361 however under sec_1361 the beneficiaries of trust a and b are treated as the shareholders of x on date b contributed his beneficial_interest in trust to trust a grantor_trust that was treated under subpart e of part of subchapter_j of chapter as entirely owned by b_trust was eligible to be an s_corporation shareholder under sec_1361 however under sec_1361 the deemed owner of trust b is treated as the shareholder of x the trust agreement for trust provides that upon b’s death the beneficial interests in trust are to be allocated by the trustee to eleven subtrusts each a separate and independent share of trust these eleven subtrusts are to be established for the benefit of eleven separate individuals the trust agreement for trust also provides that each subtrust must satisfy all of the requirements of a qualified_subchapter_s_trust set forth in sec_1361 and that the consent of the beneficiary of each subtrust to the continuation of x’s s election is a condition_precedent to the formation and funding of each subtrust when b died on date trust ceased to be a grantor_trust under sec_1361 trust remained a permissible s_corporation shareholder until date two years after b’s death however under sec_1_1361-1 the estate of b was treated as the shareholder of x from date to date on date each subtrust by the terms set forth in the trust agreement for trust satisfied all of the requirements of a qualified_subchapter_s_trust qsst within the meaning of sec_1361 however the income beneficiaries of the subtrusts failed to timely file an election under sec_1361 accordingly the s election of x terminated on date in date the tax_return_preparers of trust discovered the beneficiaries’ failure_to_file the qsst elections and notified x of these omissions x represents that the trustee of trust inadvertently failed to require that the qsst elections be filed as a condition to the funding of the subtrusts x also represents that x was unaware of the beneficiaries’ failure_to_file the qsst elections and that these omissions took place outside the knowledge and reasonable control of x and were not a part of any plan or intention of x to terminate its s election x represents that for all taxable years during the termination period x and x’s shareholders have filed tax returns consistent with x being an s_corporation plr-130681-05 sec_1361 provides that the term as corporation means with respect to any taxable_year a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that a asmall business corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder if all of it is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 and sec_1_1361-1 provide that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner’s death sec_1_1361-1 provides that if stock is held by a_trust described in sec_1_1361-1 the estate of the deemed owner is generally treated as the shareholder as of the day of the deemed owner’s death sec_1361 provides that a_trust created primarily to exercise the sec_1361 provides that in the case of a qualified_subchapter_s_trust voting power of stock transferred to it may be a shareholder sec_1361 provides that in the case of a_trust described in sec_1361 each beneficiary of the trust shall be treated as a shareholder qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1362 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1362 shall be effective up to days and months before the date of the election trust- a the terms of which require that- i during the life of the current income sec_1361 provides that the term qualified_subchapter_s_trust means a plr-130681-05 beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that for purposes of sec_1361 and sec_1361 a substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements stated in sec_1_1361-1 and ii sec_1_1361-1 provides that if a_trust ceases to be a qualified_subpart_e_trust satisfies the requirements of a qsst and intends to become a qsst the qsst election must be filed within the 16-day-and-2-month period beginning on the date on which the trust ceases to be a qualified_subpart_e_trust if the estate of the deemed owner of the trust is treated as the shareholder under sec_1_1361-1 the qsst election may be filed at any time but no later than the end of the 16-day-and- 2-month period beginning on the date on which the estate of the deemed owner ceases to be treated as a shareholder sec_1362 provides that except as provided in ' g a small_business_corporation may elect in accordance with the provisions of ' to be an s_corporation sec_1362 provides that an election under ' a shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under ' d is effective on and after the date of cessation sec_1362 provides that if an election under ' a by any corporation was terminated under ' d or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under ' f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances plr-130681-05 resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation terminated on date as a result of the failure of the beneficiaries of the eleven subtrusts to make the election required under sec_1361 we also hold that the termination was inadvertent within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as except as specifically set forth above no opinion is expressed concerning the an s_corporation from date and thereafter provided that the required qsst elections with an effective date of date are filed with the appropriate service_center within days from the date of this letter the eleven subtrusts otherwise qualify as qssts and x’s election to be an s_corporation was otherwise valid and was not terminated under sec_1362 accordingly the shareholders of x must include in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this letter_ruling will be null and void federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 or whether each of the eleven subtrusts are qssts within the meaning of sec_1361 of the code provides that it may not be used or cited as precedent being sent to x's authorized representative enclosures sincerely yours beverly katz senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is copy of this letter copy for sec_6110 purposes
